DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions b/25/17e unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Mitchell Jones on 9/25/17.
The application has been amended as follows: cancel claim 2
Please Amend Claims 1, 9 and 10 as follows:
After the phrase 3% by weight of the compounds of formula (I);
R3 is selected from -H, a choline moiety, an ethanolamine moiety, a N-acetylethanolamine 3 is a choline (polyunsaturated fatty acid) polymers (f) the composition includes less than 5% by weight sphingomyelin.
comprising 

9. (comprising 1 is a fatty acid moiety of formula -COCnHm and phospholipids where R1 is a fatty acid moiety of formula -CH2CnHm; and (k) less than 0.9% by weight of phospholipids in the composition is formed of compounds where R1 or R2 is-H, or more than 1.1% by weight of phospholipids in the composition is formed of compounds where R1 or R2 is -H.
10. (the 2CnCm are either saturated or mono-unsaturated, and not polyunsaturated; the compounds of formula (I) include C16:0, C14:0, C18:4 n-3 and C18:3 n-3 fatty acid moieties at R1 and/or R2; the amount of water is less than 2% by weight; the composition has less than 1% by weight free fatty acids; the composition has less than 0.005% by weight trimethylamine; the composition is free from canthaxanthin and flavonoid; and wherein the phospholipids of formula (I) include EPA and DHA moieties in a molar ratio (EPA:DHA) from 1.8:1 to 2.2:1.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art found is US 9,295,683. This reference teaches the composition, however teaches that the astaxanthin is greater than 100 mg/kg (see col. 6, lines 35-45), whilst .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 5-6, 8-10 and 12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
10/28/20